Title: [Diary entry: 29 March 1764]
From: Washington, George
To: 

29. Grafted as follows viz. 8 Bullock Heart Cherry’s: these are a fine large bla: Cherry, ripe in May, but not early. They begin the first Row in the Nursery next the Quarter—& at that end next to the Ray Grass Field. Between these and the rest a Stake is drove. Then— 8 of the finest early May Cherry—ending at another Stick. Then— 6 of the large Duke Cherry, ending at a stick likewise all in the same Row. These three Cherrys from Collo. Mason’s. From hence to the end of the Row are Cherry Scions for Grafting upon another year. Grafted also—12 Magnum Bonum Plumbs beginning the 2d. Row at the end next Ray Grass, & ending at a stake. From hence to the end of the Row are Plumb Scions for grafting upon—another year. Note the Magnum Bonum Plumb from Collo. Mason’s. In the 3d. Row (beging. next Ray Grass) the 1st. 4. & 5th. trees are of a pritty little early (June) pair from Collo. Masons. The 2, 3, 6th. and to the 15th. tree Inclusive (at the end of which a stake is drove) are the bla: Pear of Worcester—from Collo. Mason—a large course Pear for Baking. Then 10 Bergamy Pears from Ditto, ending at a Stake. These are a very fine fruit but Cou⟨rser⟩ than most other English Pears. Grafted also—the 3d. Row aforesd. continued. Then—after the 10 Bergamy Pears—one of the Summer Boon Chrn. [bon Chrétien pear]. This from Collo. Mason who had them from Collo. Fairfax—who praises them much. From hence to the end of the Row are apple Scions to Graft upon. 4th. Row all apple Scions to continue Pear Grafts upon next year. 5th. Row—beginning at the end next to Cherry Walk are first 15 New Town Pippins from Collo. Mason—who had them from Mr. President Blair. These end at a Stake & the Remainder of the Row & all the 6th. Row are Maryland red Stricks—68 in number.  Note the last years Grafts from Mr. Digges—this Collo. Mason. Grafted also—In the 7 Row, 43 Gloucester White Apple. 8 Row beginning next Ray Grass 7 more of Do. (in all 50) endg. at a Stake. Note these from Collo. Mason. In the border just above the 2 Fall in the Garden Grafted one of the fine early May Cherry—Collo. Mason. Note this is the 2d. Graff in the Border & stands nearest the middle walk.